      Case 1:08-cr-00212-AWI Document 534 Filed 08/02/21 Page 1 of 1


1
2
3
4
5                              IN THE UNITED STATES DISTRICT COURT
6                           FOR THE EASTERN DISTRICT OF CALIFORNIA
7    UNITED STATES OF AMERICA,                     )     Case №: 1:08-CR-00212-1- AWI
                                                   )
8                     Plaintiff,                   )                    ORDER
                                                   )               APPOINTING COUNSEL
9             vs.                                  )
                                                   )
10   HARJEET MANN,                                 )
                                                   )
11                    Defendant.                   )
                                                   )
12
              The above named Defendant has, under oath, sworn or affirmed as to his financial
13
14   inability to employ counsel or has otherwise satisfied this Court that he is financially unable to

15   obtain counsel and wishes counsel be appointed to represent him on Compassionate Release.

16   Therefore, in the interests of justice and pursuant to the U.S. CONST., amend VI and 18 U.S.C.
17
     § 3006A,
18
              IT IS HEREBY ORDERED that Johanna S. Schiavoni be appointed to represent the
19
     above defendant in this case effective nunc pro tunc to July 26, 2021, substituting the Federal
20
21   Defenders Office appointed per G.O. 595.

22            This appointment shall remain in effect until further order of this court.

23
     IT IS SO ORDERED.
24
     Dated:    July 30, 2021
25
                                                   SENIOR DISTRICT JUDGE
26
27
28

                                                       -1-
